Case 19-01697-5-JNC        Doc 632 Filed 07/08/20 Entered 07/08/20 16:29:34        Page 1 of
                                            10
 SO ORDERED.

 SIGNED this 8 day of July, 2020.




                                          _____________________________________________
                                          Joseph N. Callaway
                                          United States Bankruptcy Judge
___________________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

In re:
                                                  Case No. 19-01697-5-JNC
CAH ACQUISITION COMPANY 12, LLC
d/b/a FAIRFAX COMMUNITY HOSPITAL,                 Chapter 11

                       Debtor.



    AMENDED CONSENT ORDER AND STIPULATION BY AND BETWEEN THE
    TRUSTEE AND RURAL WELLNESS FAIRFAX, INC. RESOLVING, IN PART,
  MOTION SEEKING (I) AN ORDER CONFIRMING THAT (A) CERTAIN STIMULUS
     FUNDS WERE USED IN ACCORDANCE WITH APPLICABLE TERMS AND
  CONDITIONS AND (B) TRUSTEE MAY TRANSFER ANY REMAINING STIMULUS
 FUNDS TO PURCHASERS; AND (II) AN ORDER ELIMINATING ANY LIABILITY OF
      TRUSTEE AND DEBTORS’ ESTATES FOR USE OF STIMULUS FUNDS

         This matter is before the Court on that certain MOTION SEEKING (I) AN ORDER

CONFIRMING THAT (A) CERTAIN STIMULUS FUNDS WERE USED IN ACCORDANCE

WITH APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE MAY TRANSFER

ANY REMAINING STIMULUS FUNDS TO PURCHASERS; AND (II) AN ORDER

ELIMINATING ANY LIABILITY OF TRUSTEE AND DEBTORS’ ESTATES FOR USE OF

STIMULUS FUNDS [ECF No. 547] (the “CARES Act Fund Motion”) and the stipulation

contained herein. Thomas W. Waldrep, Jr., the duly appointed trustee (the “Trustee”) for the




                                             1
Case 19-01697-5-JNC           Doc 632 Filed 07/08/20 Entered 07/08/20 16:29:34                      Page 2 of
                                               10



bankruptcy estate of CAH Acquisition Company 12, LLC d/b/a Fairfax Community Hospital (the

“Fairfax Debtor”), and Rural Wellness Fairfax, Inc. (“Rural Wellness”) hereby agree and

stipulate as follows:

        A.       The Trustee is administering the bankruptcy estate of the Fairfax Debtor.

        B.       On February 14, 2020, this Court entered the “Order (A) Approving Sale Free and

Clear of All Liens, Claims, Interests, and Encumbrances, (B) Authorizing Assumption and

Assignment of Certain Executory Contracts and Unexpired Leases, and (C) Granting Related

Relief” [ECF No. 447] (the “Sale Order”). Pursuant to the Sale Order, this Court authorized the

Trustee to sell to Rural Wellness and Rural Wellness to acquire substantially all of the assets of

the Fairfax Debtor, including assignment of certain assumed executory contracts.

        C.       The sale closed on March 20, 2020, and since that date Rural Wellness has been

operating the 15-bed hospital known as the Fairfax Community Hospital (the “Fairfax Hospital”)

in Fairfax, Oklahoma.

        D.       The Trustee has received certain stimulus Provider Relief Fund payments through

United States Department of Health and Human Services (“DHHS”) under the Coronavirus Aid,

Relief, and Economic Security Act, P.L. 116-136 [HR 748], 134 Stat. 281 (signed into law Mar.

27, 2020) (the “CARES Act”), which is administered by DHHS.

        E.       Specifically, the Trustee has received $3,003,389.371 cash in CARES Act fund

payments on account of the Fairfax Hospital (the “Fairfax Fund Payments”).

        F.       The Trustee received the Fairfax Fund Payments because the Trustee holds the tax

identification number (the “TIN”) that, under the CARES Act, is the mechanism by which a




        1
       The Trustee received additional stimulus funds in the amount of $98,922.84 on May 20, 2020, after the
CARES Act Fund Motion was filed.
Case 19-01697-5-JNC        Doc 632 Filed 07/08/20 Entered 07/08/20 16:29:34               Page 3 of
                                            10



recipient of CARES Act funds receives such funds and can attest to the use of such funds.

       G.      The TIN and the bank account into which the Fairfax Fund Payments were received

constitute property of the Fairfax Debtor’s estate and using Fairfax Fund Payments is subject to

11 U.S.C. § 363.

       H.      On May 15, 2020, the Trustee filed the CARES Act Fund Motion.

       I.      Pursuant to the CARES Act Fund Motion, the Trustee contends that $526,858.01

of the Fairfax Fund Payments (the “Used Funds”) represent lost “revenue due to the coronavirus

between February 1, 2020 and the Fairfax Closing Date.” Motion at ¶ 67. The Trustee further

contends that he should be permitted to transfer to Rural Wellness $2,476,531.36 of the Fairfax

Fund Payments (the “Unused Funds”). Rural Wellness objected to the CARES Act Motion.

       J.      On June 5, 2020, the Trustee filed the Trustee’s Motion Pursuant To 11 U.S.C. §§

363 And 105(A) And Federal Rule Of Bankruptcy Procedure 9019(A) For Approval Of Consent

Order And Stipulation By And Between The Trustee And Rural Wellness Fairfax, Inc. Resolving

Motion Seeking (I) An Order Confirming That (A) Certain Stimulus Funds Were Used In

Accordance With Applicable Terms And Conditions And (B) Trustee May Transfer Any Remaining

Stimulus Funds To Purchasers; And (Ii) An Order Eliminating Any Liability Of Trustee And

Debtors’ Estates For Use Of Stimulus Funds (the “Original Consent Motion”) [ECF No. 589]

pursuant to which the Trustee sought this Court’s authority to transfer to Rural Wellness the

Unused Funds so that such funds could be used by the Fairfax Hospital to address the COVID-19

crisis and establish a procedure for resolving disputes regarding the Used Funds.

       K.      On June 22, 2020, DHHS filed a response to the Original Consent Motion,

contending that transferring funds from the Fairfax Debtor’s estate to Rural Wellness, as purchaser,
Case 19-01697-5-JNC         Doc 632 Filed 07/08/20 Entered 07/08/20 16:29:34                 Page 4 of
                                             10



would purportedly “violate DHHS’s express nationwide policy prohibiting the transfer of

payments received from the Provider Relief Fund (‘PRF’) to a third party.” [ECF No. 611 at 2].

       L.       At the Trustee’s request, the Court continued the hearing on the Original Consent

Motion and did not rule on DHHS’s response.

       M.       As set forth in Exhibit “A” hereto, the parties hereto desire to settle and resolve all

matters relating to the CARES Act Fund Motion and amend the Original Consent Motion so as to

permit the Unused Funds to be used to address COVID-19 matters at the Fairfax Hospital in a

manner that does not violate the CARES Act or the details for the requirements for receipt,

acceptance and usage of payments from PRF as has been published by DHHS on its website at

www.hhs.gov/coronavirus/cares-act-provider-relief-fund/index.html (the “Fairfax Hospital

Resolution”).

       N.       The CARES Act, with regards to the PRF, states “[t]hat ‘eligible health care

providers’ means public entities, Medicare or Medicaid enrolled suppliers and providers, and such

for-profit entities and not for profit entities not otherwise described in this proviso as the Secretary

may specify, within the United States (including territories), that provide diagnoses, testing, or

care for individuals with possible or actual cases of COVID-19.” Consistent with the CARES Act’s

definition of an eligible health care provider, Fairfax Hospital continues to be a Medicare and

Medicaid enrolled supplier and provider.

       O.       The CARES Act also states that payments shall be made in consideration of the

most efficient payment systems practicable to provide emergency payment. The terms and

conditions concerning acceptance of PRF funds discusses use of such funds by subrecipients and

subgrantees. The Trustee and Rural Wellness intend for Fairfax Hospital to serve as a subrecipient

and/or subgrantee that continues to provide diagnoses, testing, or care for indivdiuals with possible
Case 19-01697-5-JNC       Doc 632 Filed 07/08/20 Entered 07/08/20 16:29:34               Page 5 of
                                           10



or actual cases of COVID-19 to the same patient population, consistent with the applicable terms

and conditions existing at the time of the CARES Act Fund Motion.

       In light of the foregoing, the Trustee and Rural Wellness, whose representatives have

signed below, do stipulate and agree as follows, and based upon this stipulation IT IS ORDERED,

ADJUDGED, AND DECREED that:

       1.     Pursuant to 11 U.S.C. §§ 541(a), 363(b), and 105(a) and Federal Rule of

              Bankruptcy Procedure 9019(a), the Trustee is authorized to agree to and implement

              the settlement and use of the TIN and Fairfax Fund Payments, as set forth on

              Exhibit “A” hereto.

       2.     Granting the relief requested is not barred by any provision of the CARES Act or

              any regulation adopted by DHHS concerning the PRF, but furthers the purpose of

              the CARES Act and the PRF.

       3.     For purposes of the use of Unused Funds, Fairfax Hospital shall be a subrecipient

              and/or subgrantee within the meaning of the terms and conditions governing the

              use of such Unused Funds.

       4.     Any and all objections to the Amended Consent Motion are overruled.

       5.     For the Used Funds, only the Trustee can attest to their use under the CARES Act,

              applicable regulations, and sub-regulatory guidance; and Rural Wellness and the

              Fairfax Hospital shall have no liability for any attestation made by the Trustee, and

              no party shall be entitled to setoff or recoup monies owed to the Fairfax Hospital

              on account of or relating to the Used Funds.

       6.     Subject to the terms and conditions of the Fairfax Hospital Resolution, for any

              Unused Funds, only the Trustee can attest to their use under the CARES Act,
Case 19-01697-5-JNC       Doc 632 Filed 07/08/20 Entered 07/08/20 16:29:34              Page 6 of
                                           10



              applicable regulations, and sub-regulatory guidance.

       7.     All parties in interest with notice and opportunity to object, including DHHS, shall

              be bound by and shall comply with the provisions of this Consent Order.

       8.     Subject to the terms and conditions of Exhibit “A” hereto, nothing herein shall

              affect the jurisdiction or regulatory authority of DHHS in respect of the use,

              monitoring, and enforcement of the rights of DHHS under and in connection with

              the CARES Act.

SO STIPULATED AND AGREED to today, July 2, 2020.

 RURAL WELLNESS FAIRFAX, INC.                          TRUSTEE OF CAH ACQUISITION
                                                       COMPANY 12, LLC
 /s/ Britt Ricks
 Ethridge B. “Britt” Ricks                             /s/ Thomas W. Waldrep, Jr.
 NC Bar No. 48046                                      Thomas W. Waldrep, Jr.
 McGuireWoods LLP                                      NC Bar No. 11135
 Fifth Third Center                                    Waldrep LLP
 201 North Tryon Street, Suite 3000                    101 S. Stratford Road, Suite 210
 Charlotte, NC 28202                                   Winston-Salem, NC 27104
 Telephone: 704.343.2235                               Telephone: 336-717-1440
 Fax: 704.373.8829                                     Fax: 336-717-1340
 Email: bricks@mcguirewoods.com                        Email: notice@waldrepllp.com
 Counsel for Rural Wellness Fairfax, Inc.              Chapter 11 Trustee of CAH Acquisition
                                                       Company 12, LLC
 AND

 /s/ Eric Winston
 Eric Winston
 Quinn Emanuel Urquhart & Sullivan, LLP
 865 S. Figueroa St., 10th Floor
 Los Angeles, CA 90017
 Telephone: 213.443.3602
 Fax: 213.443.3100
 Email: ericwinston@quinnemanuel.com
 Counsel for Rural Wellness Fairfax, Inc.


                                    END OF DOCUMENT
Case 19-01697-5-JNC   Doc 632 Filed 07/08/20 Entered 07/08/20 16:29:34   Page 7 of
                                       10




         AMENDED CONSENT
              ORDER
            EXHIBIT “A”
Case 19-01697-5-JNC        Doc 632 Filed 07/08/20 Entered 07/08/20 16:29:34                 Page 8 of
                                            10



                    FAIRFAX HOSPITAL RESOLUTION AGREEMENT

       Thomas W. Waldrep, Jr., Chapter 11 trustee (the “Trustee”) for CAH Acquisition

Company 12, LLC d/b/a Fairfax Community Hospital (the “Fairfax Debtor”) and Rural Wellness

Fairfax, Inc. (“Rural Wellness”) agree and settle in full and complete resolution of the

“TRUSTEE’S AMENDED MOTION PURSUANT TO 11 U.S.C. §§ 363 AND 105(a) AND

FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019(a) FOR APPROVAL OF

CONSENT ORDER AND STIPULATION BY AND BETWEEN THE TRUSTEE AND RURAL

WELLNESS FAIRFAX, INC. RESOLVING MOTION SEEKING (I) AN ORDER

CONFIRMING THAT (A) CERTAIN STIMULUS FUNDS WERE USED IN ACCORDANCE

WITH APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE MAY TRANSFER

ANY REMAINING STIMULUS FUNDS TO PURCHASERS; AND (II) AN ORDER

ELIMINATING ANY LIABILITY OF TRUSTEE AND DEBTORS’ ESTATES FOR USE OF

STIMULUS FUNDS” (the “Amended Consent Motion”). All terms not otherwise defined herein

have the same meanings as defined in the Amended Consent Motion.

       1.      Within two (2) business days after entry of a final, non-appealable order approving

the Amended Consent Motion (the “Agreement Effective Date”), the Trustee shall transfer, to a

segregated account maintained at and under the control of the Fairfax Hospital, all of the Unused

Funds; provided, however, that notwithstanding entry of an order approving the Amended Consent

Motion, prior to the expiration of any time for appealing such order, Rural Wellness shall have the

sole and absolute discretion to terminate this Agreement, and shall have no liability to the Trustee,

the Fairfax Debtor’s estate, or any creditor of the Fairfax Debtor’ estate for any matter arising from

or relating to this Agreement.

       2.      Upon the Agreement Effective Date:
Case 19-01697-5-JNC        Doc 632 Filed 07/08/20 Entered 07/08/20 16:29:34                Page 9 of
                                            10



       a. The Trustee shall direct Fairfax Hospital to use the Unused Funds solely for allowed

            purposes under the CARES Act;

       b. Fairfax Hospital shall provide all documentation and assistance so that the Trustee can

            attest to the use of the Unused Funds by Fairfax Hospital; and

       c. In the event of any audit, challenge, or dispute to the Trustee’s attestation or use of the

            Unused Funds (“Attestation Challenge”), Fairfax Hospital shall be directed to respond

            to such Attestation Challenge. The Trustee shall cooperate with Fairfax Hospital in

            responding to such Attestation Challenge; provided, however, that the Trustee shall not

            object to or oppose any resolution to such Attestation Challenge proposed by the

            Fairfax Hospital.

       3.      Fairfax Hospital shall obtain from its existing lender an irrevocable line of credit,

in an amount equal to the amount of the Unused Funds plus $100,000, which shall be available to

Fairfax Hospital solely to (a) fund any return of Unused Funds that the Fairfax Hospital does not

use, is ordered to return to DHHS, or agrees to return to DHHS; and (b) fund the direct costs,

including reasonable attorney’s fees, if any, incurred by the Trustee in connection with an

Attestation Challenge that is in excess of 2% of the Unused Funds.

       4.      Fairfax Hospital waives and releases any claim to the Used Funds. Fairfax Hospital

shall provide the Trustee any information reasonably requested and reasonable cooperation that

the Trustee requires in order to attest for and report to DHHS regarding the use of the Used Funds;

provided, however, for avoidance of doubt neither Fairfax Hospital nor Rural Wellness shall be

obligated to support the Trustee’s attestation in respect of the Used Funds. The Trustee shall name

Rural Wellness and Fairfax Hospital as beneficiaries under the Trustee’s bond to the extent of any

liability either incurs in connection with the Trustee’s use of Used Funds.
Case 19-01697-5-JNC        Doc 632 Filed 07/08/20 Entered 07/08/20 16:29:34               Page 10 of
                                            10



        5.      In exchange for the Trustee’s agreement to administer the subgrant and the

 Trustee’s attestation and to compensate the estate for professional fees related to the Trustee’s

 attestation efforts and any future audit thereof, Fairfax Hospital shall, within thirty (30) days of

 the transfer of the Unused Funds in accordance with paragraph 1 hereof, transfer to the Fairfax

 Debtor’s estate cash equal to two percent (2%) of the Unused Funds.

        6.      To the extent the Trustee receives any future CARES Act funds on account of the

 Fairfax Hospital, such funds will be transferred to the Fairfax Hospital as Unused Funds under the

 same procedures as set forth herein, and Fairfax Hospital shall transfer to the Fairfax Debtor’s

 estate cash equal to the percentage of such funds provided for in paragraph 5 hereof. The parties

 will cooperate with one another if DHHS requires an application process for such funds.
